DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s arguments and amendments filed 11/12/2021. Claims 1-2, 17-19, 21, 23-26 have been amended, claims 40-41 are newly added and claims 5-7, 9-15, 20, and 27-39 have been cancelled. Thus, claims 1-4, 8, 16-19, 21-26 and 40-41 are currently pending. 
Applicant’s arguments filed on 11/12/2021 have been fully considered and are persuasive. One of ordinary skill in the art would not have looked to combine the prior art of Tonkin (WO 2014/077706) and Govari (U.S. Pat. 8,827,993). Thus, a second non-final rejection has been provided below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tonkin (WO 2014/077706) in view of White (U.S. PG Pub. 2003/0154977).
Regarding Claim 1, Tonkin disclose a controller for a breathing assistance apparatus (Par. [0050]), the breathing assistance apparatus comprising a conduit for conveying gases therein (Par. [0055]; Fig. 1 conduit (202)), the conduit comprising circuitry, the circuitry comprising at least one heater wire part to heat gases in the conduit (Par. [0061]; Fig. 1 heater wire (206) within conduit (202)), in use, and at 
Tonkin does not disclose controlling selective reading of the sensor, wherein the controller is configured to read the sensor at or about a particular portion of the AC power waveform provided to the heater wire part.
However, White teaches controlling selective reading of the sensor, wherein the controller is configured to read the sensor at or about a particular portion of the AC power waveform provided to the heater wire part (Par. [0050] discloses selective reading of the sensor of the heater wire at a particular portion of duty cycle power waveform).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tonkin to incorporate sensor readings to read the sensor at a portion of the AC power platform as taught by White. The skilled artisan would have been motivated to make the modification in order to determine prevent the patient from receiving high temperature gases (White Par. [0003])
Claims 2, 3, 4, 8, 22, 23, 24, 25, 26 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Tonkin in view of White as applied to claim 1 in further view of Blood (U.S. Pat. 4,945,305). 
Regarding Claims 2 and 40, the modified device of Tonkin fails to disclose said particular portion of the AC power waveform commences at or about or after a first zero crossing of the AC power waveform, and at or before a second zero crossing of the AC power waveform, the first and second zero crossings being consecutive zero crossings of the same type.
However, Blood teaches said particular portion of the AC power waveform commences at or about or after a first zero crossing of the AC power waveform, and at or before a second zero crossing of the AC power waveform, the first and second zero crossings being consecutive zero crossings of the same 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tonkin to incorporate sensor readings to read the sensor at a portion of the AC power platform as taught by Blood. The skilled artisan would have been motivated to make the modification in order to reduce noise by only sampling at the odds zero crossings (Blood, Col. 11 lines 28-46). Further, there are a finite number of first zero crossing of the AC power waveform and thus one of ordinary skill in the art would have reasonably tried a fall or rising zero crossing and thus is a matter of design.
Regarding Claim 3, the modified device of Tonkin fails to disclose repeating said selective reading of the sensor, between a third and a fourth zero crossing, the second, third and fourth zero crossings being consecutive zero crossings of the same type.
However, Blood teaches repeating said selective reading of the sensor, between a third and a fourth zero crossing, the second, third and fourth zero crossings being consecutive zero crossings of the same type (Col. 11 lines 28-46 discloses readings are made on the odds crossing, which means that the zero crossings are of the same type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tonkin to incorporate sensor readings between a third and fourth zero crossing, the second, third and fourth zero crossing being consecutive zero crossings as taught by Blood. The skilled artisan would have been motivated to make the modification in order to reduce noise by only sampling at the odds zero crossings (Blood, Col. 11 lines 28-46).
Regarding Claim 8, the modified device of Tonkin fails to disclose a timing of the particular portion of the AC power waveform based at least in part on one or more known and/or detected characteristics of the AC power waveform.
However, Blood teaches to establish, at least in part, a timing of the particular portion of the AC power waveform based at least in part on one or more known and/or detected characteristics of the AC 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tonkin to incorporate a timing of a particular portion of the AC power waveform as taught by Blood. The skilled artisan would have been motivated to make the modification in order to determine when a zero crossing is occurring and reduce noise by only sampling at the zero crossings (Blood, Col. 11 lines 28-46).
Regarding Claim 22, the modified device of Tonkin discloses the conduit comprises first and second segments or parts that are connectable together to provide an elongated conduit, wherein the controller is configured to receive a signal indicative of a presence and/or absence of the first and/or second segment and implement control dependent on which segment(s) are present and/or absent (Tonkin, Par. [0106]-Par. [0108]; Fig. 5).
Regarding Claim 23, the modified device of Tonkin discloses if only the first segment is determined to be present, the controller adopts a first mode, the first mode preferably being adapted for adult users and/or applications in which the environmental conditions are substantially the same along the length of the conduit (Tonkin, Par. [0106]-Par. [0108]; Fig. 5).
Regarding Claim 24, the modified device of Tonkin discloses to control application of power to the at least one heater wire part such that: the waveform thereof transitions from flat to the negative half of a full cycle, and/or the waveform thereof transitions from the positive half of a full cycle to flat (Tonkin, Par. [0076] discloses adjusting a duty cycle in a pulse width modulation to power the heater wires)
Regarding Claim 25, the modified device of Tonkin discloses if the second segment is determined to be present, the first segment comprises a first heater wire part and the second segment comprises a second heater wire part, the controller is configured to control selective application of power to the first heater wire part during a first time period and to control selective application of power to both 
Regarding Claim 26, the modified device of Tonkin discloses to control application of power: to the first heater wire part such that the waveform thereof transitions from flat to the first of two positive half cycles and/or to flat following two positive half cycles, or to the second heater wire part such that the waveform thereof transitions from flat or off to the first of two negative half cycles and/or to flat following two negative half cycles (Tonkin, Par. [0076]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tonkin in view of White, as applied to claim 1 above, in view of Tang (U.S. PG. Pub. 2009/0229606).
Regarding Claim 4, the modified device of Tonkin fails to disclose comprising or communicatively couplable to a monitor to monitor the AC power waveform, wherein the controller controls when to selectively read the sensor based at least in part on a signal indicative of or derived from the monitored AC power waveform, wherein the controller is configured to use the monitor to detect a zero crossing of the AC power waveform.
However, Tang teaches a zero-crossing sampling circuit (Par. [0091])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tonkin to incorporate sensor readings to read the sensor at a portion of the AC power platform as taught by White. The skilled artisan would have been motivated to make the modification in order to determine power and voltage being supplied.
The modified device of Tonkin does not disclose communicatively couplable to a monitor to monitor the AC power waveform, wherein the controller controls when to selectively read the sensor based at least in part on a signal indicative of or derived from the monitored AC power waveform.
However, Blood teaches a monitor to monitor the AC power waveform, wherein the controller controls when to selectively read the sensor based at least in part on a signal indicative of or derived from the monitored AC power waveform wherein the controller is configured to use the monitor to detect a zero crossing of the AC power the controller being adapted to establish a timing of a zero crossing based 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tonkin to incorporate a controller to read the sensor based on an AC power waveform and to monitor the zero crossings as taught by Blood. The skilled artisan would have been motivated to make the modification in order to determine when a zero crossing is occurring and reduce noise by only sampling at the zero crossings (Blood, Col. 11 lines 28-46).
Claims 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tonkin in view of White, as applied to claim 1 above, in view of Daniell (U.S. Pat. 5,558,084).
Regarding Claim 16, the modified device of Tonkin does not disclose a multiplexer, wherein the multiplexer is coupled to or configured to be coupled to the sensor wire part.
However, Daniell teaches a multiplexer, wherein the multiplexer is coupled to or configured to be coupled to the sensor wire part (Daniell Col. 4 lines 59-67 discloses a multiplexer for a plurality of sensing abilities one of which is used for sensing the temperature of the humidified gases in the conduit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tonkin to incorporate multiplexer as taught by Daniell. The skilled artisan would have been motivated to make the modification in order to be able to switch among a variety of sensor readings.
Regarding Claim 17, the modified device of Tonkin does not disclose the multiplexer is coupled to a plurality of sensor wires of the at least one sensor wire part to enable reading of corresponding sensors coupled to the sensor wires of the at least one sensor wire part.
However, Daniell teaches the multiplexer is coupled to a plurality of sensor wires of the at least one sensor wire part to enable reading of corresponding sensors coupled to the sensor wires of the at least one sensor wire part (Daniell Col. 4 lines 59-67 discloses a multiplexer for a plurality of sensing abilities).
.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tonkin in view of White as applied to claim 1 above, in view of Titchener (U.S. PG Pub. 2011/0230779).
Regarding Claim 21, the modified device of Tonkin fails to disclose at least two of said sensors of the at least one sensor wire part, wherein the controller is configured to control reading of a first of said sensors at or about or after a first zero crossing of the AC power waveform, and at or before a second zero crossing of the AC power waveform, the first and second zero crossings being consecutive zero crossings of the same type, and wherein the controller is configured to control reading of a second of said sensors at or about or after a third zero crossing-3-Application No.: 16/319,631 Filing Date:January 22, 2019and at or before a fourth zero crossing, the first, second, third and fourth zero crossings being consecutive zero crossings of the same type.
However, Titchener teaches at least two of said sensors of the at least one sensor wire part, wherein the controller is configured to control reading of a first of said sensors at or about or after a first zero crossing of the AC power waveform, and at or before a second zero crossing of the AC power waveform, the first and second zero crossings being consecutive zero crossings of the same type, and wherein the controller is configured to control reading of a second of said sensors at or about or after a third zero crossing-3-Application No.: 16/319,631 Filing Date:January 22, 2019and at or before a fourth zero crossing, the first, second, third and fourth zero crossings being consecutive zero crossings of the same type (Par. [0091]-Par. [0098]; Par. [0104]; Par. [0110] Fig. 3- Fig. 5g).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tonkin to incorporate sensor readings between a third and fourth zero crossing, the second, third and fourth zero crossing being consecutive zero crossings as taught by Titchener. The skilled artisan would have been motivated to make the modification in order to determine the changing of inspiratory and expiratory phases of breathing.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Tonkin in view of White in view of Titchener as applied to claim 21, in further view of Blood.
Regarding claim 41, the modified device of Tonkin does not disclose said first zero crossing of the AC power waveform is a falling zero crossing.
However, Blood teaches said first zero crossing of the AC power waveform is a falling zero crossing (Col. 11 lines 28-46 discloses readings are made on the odd crossing, which means that the zero crossings are of the same type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tonkin to incorporate sensor readings to read the sensor at a portion of the AC power platform as taught by Blood. The skilled artisan would have been motivated to make the modification in order to indicate that an exhalation was occuring. Further, there are a finite number of first zero crossing of the AC power waveform and thus one of ordinary skill in the art would have reasonably tried a fall or rising zero crossing and thus is a matter of design.
Response to Arguments
Applicant’s arguments, filed 11/12/2021, with respect to Claims 1-4, 8, 16-19, and 21-26 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of Claims 1-4, 8, 16-19, and 21-26 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-4, 8, 16-19, 21-26 and 40-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art is not found to disclose resetting the multiplexer at a positive rising edge of the AC power waveform and/or during a positive phase of the AC power waveform.
Claim 19 is indicated as allowable for being dependent upon an allowable dependent claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957. The examiner can normally be reached Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        2/11/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785